e UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended February 28, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number:001-34128 Dolat Ventures, Inc. (Exact name of Company as specified in its charter) Nevada 27-1885936 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 545 Eighth Avenue, Suite 401 New York, NY (Address of principal executive offices) (Zip Code) Company’s telephone number, including area code: (212) 502-6657 Securities registered under Section 12(b) of the Exchange Act: None Securities registered under Section 12(g) of the Exchange Act: Common Stock, $.001 Par Value (Title of class) Indicate by check mark if the Company is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. oYes xNo Indicate by check mark if the Company is not required to file reports pursuant to Section 13 or Section 15(d) of the Act. oYes xNo Indicate by check mark whether the Company (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. xYes oNo Indicate by check mark whether the Company has submitted electronically and posted on its corporate Website, if any, everyInteractive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the Company was required to submit and post such files). oYes oNo Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of Company’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the Company is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filero Accelerated Filero Non-Accelerated Filero Smaller Reporting Companyx Indicate by check mark whether the Company is a shell company (as defined in Rule 12b-2 of the Exchange Act). oYes xNo On August 31, 2010, the last business day of the Company’s most recently completed second quarter, the aggregate market value of the Common Stock held by non-affiliates of the Company was $6,916,218. The aggregate market value was based on the closing price on that date of the Common Stock of the Company on the OTC Bulletin Board system of $0.28.For purposes of this response, the Company has assumed that its directors, executive officers and beneficial owners of 5% or more of its Common Stock are deemed affiliates of the Company. As of as of May 31, 2011 the Company had84,688,717 shares of its Common Stock, $0.001 par value, outstanding. DOLAT VENTURES, INC. ANNUAL REPORT ON FORM 10-K FOR THE FISCAL YEAR ENDED FEBRUARY 28, 2011 TABLE OF CONTENTS Page Cautionary Statement Concerning Forward-Looking Statements 3 PART I 4 Item 1. Business. 4 Item 1A. Risk Factors. 6 Item 1B. Unresolved Staff Comments. 9 Item 2. Properties. 9 Item 3. Legal Proceedings. 10 PART II 10 Item 5. Market for Company’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. 10 Item 6. Selected Financial Data. 11 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 11 Item 7A. Quantitative and Qualitative Disclosures About Market Risk. 14 Item 8. Financial Statements and Supplementary Data. 15 Item 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure. 32 Item 9A. Controls and Procedures. 32 Item 9B. Other Information. 34 PART III 34 Item 10. Directors, Executive Officers and Corporate Governance. 34 Item 11. Executive Compensation. 36 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters. 37 Item 13. Certain Relationships and Related Transactions, and Director Independence. 37 Item 14. Principal Accounting Fees and Services. 38 PART IV 38 Item 15. Exhibits, Financial Statement Schedules. 39 SIGNATURES 40 CAUTIONARY STATEMENT CONCERNING FORWARD-LOOKING STATEMENTS This report contains “forward-looking statements.” You can identify forward-looking statements because they contain words such as “believes,” “expects,” “may,” “should,” “seeks,” “approximately,” “intends,” “plans,” “estimates,” or “anticipates” or similar expressions that relate to our strategy, plans or intentions. All statements we make relating to our estimated and projected earnings, margins, costs, expenditures, cash flows, growth rates and financial results or to our expectations regarding future industry trends are forward-looking statements. These forward-looking statements are subject to known and unknown risks, uncertainties and other factors which may cause our actual results, performance or achievements to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. We derive many of our forward-looking statements from our operating budgets and forecasts, which are based upon many detailed assumptions. While we believe that our assumptions are reasonable, we caution that it is very difficult to predict the impact of known factors, and it is impossible for us to anticipate all factors that could affect our actual results. All forward-looking statements are based upon information available to us on the date of this report. Important factors that could cause actual results to differ materially from our expectations, which we refer to as cautionary statements, are disclosed under “Risk Factors” and elsewhere in this report, including, without limitation, in conjunction with the forward-looking statements included in this report. All forward-looking information in this report and subsequent written and oral forward-looking statements attributable to us, or to persons acting on our behalf, are expressly qualified in their entirety by the cautionary statements. 3 PART 1 Item 1.Business Company History Dolat Ventures, Inc. was incorporated in Nevada on April 13, 2006 with the purpose of mining and wholesale distribution of diamonds and precious gemstones. Our fiscal year end is February 28.We are an exploration stage enterprise in the search for diamonds and related minerals and have not reached sustained operations or generated or realized any significant revenues from our business operations.There is no assurance that a commercially viable mineral deposit, or reserve, exists in our claim or can be shown to exist until sufficient and appropriate exploration is done and a comprehensive evaluation of such work concludes economic and legal feasibility. In September 2009, Nigar Lila, a major shareholder and affiliate of the Company consummated a Stock Purchase Agreement with Gary Tice whereby Gary Tice acquired from the Nigar Lila a total 4,000,000 restricted shares of common stock of the Company, resulting in a change of control of Company. On November 17, 2009, the Company entered into an Agreement and Plan of Acquisition for the acquisition 100% of the outstanding capital stock of Dove Diamonds and Mining, Inc., a Nevada corporation (“Dove”).On December 15, 2009 the acquisition of Dove became effective, and Dove became the Company’s wholly owned subsidiary.On December 18 2009, pursuant to the acquisition agreement between Dove and the Company, 20,622,000 restricted shares of the Company’s common stock were issued to Shmuel Dovid Hauck, the Company’s President and Director, resulting in a change of control of the Company. On April 13, 2010, the Company entered into a Share Exchange Agreement under which the Company agreed to exchange 30,000,000 shares of its restricted common stock for 75% of the issued and outstanding capital stock (22,500,000 shares) of Millennium Mining, LLC, a Sierra Leone Limited Liability Company (“Millennium”), from Shmuel Dovid Hauck, the Company’s President and Director. On October 3, 2006, the Company acquired a 100% undivided right, title and interest in and to the ‘‘Paula Property’’ located in the province of British Columbia, Canada from an unrelated party for $1,000.From that time through February 28, 2010, the Company has incurred property acquisition and exploration costs totaling $10,771 on the Paula Property.During the year ended February 28, 2011, the Company has decided to abandon the Paula Property to focus on its operations acquired in Sierra Leone. Overview of Dove Diamonds & Mining DoveDiamonds and Mining was incorporated in Nevada on May 19, 2009. Dove is headquartered in New York, NY.Doveintends to acquire equipment, mining operations and mining locations, and to establish distribution channels to sell its diamonds to wholesalers and retailers in the United States and globally.Dove has no current plans to sell directly to consumers. Overview of Millennium Mining Millennium was incorporated in Sierra Leone as a Private Limited Liability Company on March 3, 2008 and commenced commercial operations after obtaining its license from the Ministry of Mineral Resources (Sierra Leone) shortly after.The Company’s core operations are to mine, extract, refine, and purify precious metals and stones. Our Strategy We are currently focused on the early stages of acquiring diamonds, gems and precious stones from a variety of locations throughout the African continent through our subsidiaries Dove Diamonds and Mining and Millennium Mining. World diamond prices began to decline in the fourth quarter of 2008 and continued to decline throughout the first quarter of 2009.Prices stabilized during 2009 and began to rise during 2010 and have continued to rise during the first five months of 2011 to levels exceeding 2008 prices.As a result, we intend to gain a competitive advantage by entering the market at a low point through its own mining operations and establish ourself as a major diamond wholesaler as the market continues to improve.Our long-term goals include obtaining a facility to process, cut, assemble and polish rough diamonds and gems. Our business is subject to the risks inherent with a natural resource based company in its early exploration stage of development. These risks include, but are not limited to limited capital resources; limited industry operating experience; possible delays due to weather, manpower and equipment shortage and regulatory processing practices; possible cost overruns due to price increases in services, supplies and equipment; and the general speculative nature of exploring a raw mineral property for minerals. 4 Dove Diamonds and Mining Dove is currently in the early stages of acquiring diamonds, gems and precious stones from a variety of locations throughout the African continent.Primarily focused on the West African country of Sierra Leone, we are in an organized search for mineral locations, suppliers and sellers of diamonds, gems and precious stones. Doveintends to acquire equipment, mining operations and mining locations, and to establish distribution channels to sell its diamonds to wholesalers and retailers in the United States and globally.Dove has no plans to sell directly to consumers currently. Millennium Mining, LLC Millennium’s core operations are to mine, extract, refine, and purify precious metals and stones.We intend to buy, sell, distribute and export diamond bauxite, rutile gold, silver and all other precious minerals in Sierra Leone and internationally. Millennium is party to a mining agreement pursuant to which owners of land in the towns of Gandorhun and Njala in the Tikonko Chiefdom, Bo District of Sierra Leone have agreed to allow Millennium to mine the area in and around the Baimbawai Pool of the Sewa River located between those two towns. The Sewa River, located in the heart of Sierra Leone, is renowned for its diamonds production and has been successfully mined for over 50 years. The Sewa River is formed by the junction of the Bagbe and Bafi rivers and it flows 150 mi (240 km) to join the Waanje River and form the Kittam, which empties into the Atlantic Ocean. The country's most important commercial river, it has historically produced the bulk of Sierra Leone's diamond exports. This site in particular has a rich deposit because the pool was never mined properly and has indicated from spot mining that there is a concentration of diamonds. The pool goes down to depths of 90 feet and the gravel is covered by 1-15 feet of sand. So unless an operator has the right equipment, it is very hard to get down to the gravel, especially in the middle of the pool. According to the terms of the mining agreement dated January 26, 2008, Millennium will fund all diamond mining operations, and shall be responsible for all required machinery, mining equipment and/or structures. The landowners who hold the license to mine this area shall be entitled to thirty percent (30%) of the net profits. During the year ended February 28, 2011, we completed the installation of new equipment at the Sewa River facility.Initial testing has produced approximately .4 carats per ton of gravel processed.Management expects to be able to process approximately 1,000 tons per day when sufficient capital is raised to commence and sustain full scale mining operations. Compliance with Environmental Laws Our business is subject to extensive governmental controls and regulations, which are amended from time to time. We are unable to predict what additional legislation or amendments may be proposed that might affect its business or the time at which any such proposals, if enacted, might become effective. Such legislation or amendments, however, could require increased capital and operating expenditures and could prevent or delay certain of our operations. Employees As of February 28, 2011, the Company has two employees and three consultants in the United States and employs between 80 to 100 people on a part-time basis in Sierra Leone.We do not intend to hire additional employees until our business has been successfully launched and has sufficient sustainable sales revenues. Our Officers and Directors will provide work as necessary to bring us to the point of earning revenues. Human resource planning will be part of an ongoing process that will include constant evaluation of our operations. We do not expect to hire additional employees before the end of this calendar year. However, in the event that we are able to raise sufficient capital and proceed with an exploration and import program, we may hire a number of employees to aid in our operations. Available Information All reports of the Company filed with the SEC are available free of charge through the SEC’s Web site at www.sec.gov.In addition, the public may read and copy materials filed by the Company at the SEC’s Public Reference Room located at treet, N.E., Washington, D.C. 20549.The public may also obtain additional information on the operation of the Public Reference Room by calling the Commission at 1-800-SEC-0330. 5 Item 1A.Risk Factors The following important factors among others, could cause our actual operating results to differ materially from those indicated or suggested by forward-looking statements made in this Form 10-K or presented elsewhere by management from time to time. There is substantial doubt about the Company’s ability to continue as a going concern. Our auditor's report on our 2011 financial statements expresses an opinion that substantial doubt exists as to whether we can continue as an ongoing concern. Because obtaining investment capital in not certain, or that our officers and directors may be unable or unwilling to loan or advance any additional capital to the Company, we may not have the funds necessary to continue our operations. See "February 28, 2011 Audited Financial Statements." We have a limited operating history and are still in the exploration stage. We have only entered the field of precious mineral mining within the past twelve months, making it difficult to judge our prospects.As a exploration stage company, we face all the risks inherent in a new business, including the expenses, difficulties, complications and delays frequently encountered in connection with commencing new operations, including capital requirements and management’s potential underestimation of initial and ongoing costs.We face the risk that we not be able to effectively implement our business plan.If we are not effective in addressing these risks, we may not develop a viable business or may not operate profitably.As a start-up company, we expect to incur significant operating losses for the near future, and there can be no assurance that we will be able to generate significant revenues or that any revenues generated will be sufficient for us to become profitable or thereafter maintain profitability. If our strategy is unsuccessful, we will not be profitable and our stockholders could lose their investment. There is no guarantee that our strategy for obtaining or developing our assets will be successful or that if successfully developed, will result in the Company becoming profitable.If our strategy is unsuccessful, we may fail to meet our objectives and not realize the revenues or profits from the business we pursue that may cause the value of the Company to decrease, thereby potentially causing our stockholders to lose their investment. We have not paid any cash dividends in the past and have no plans to issue cash dividends in the future, which could cause the value of our common stock to have a lower value than other similar companies which do pay cash dividends. We have not paid any cash dividends on our common stock to date and do not anticipate any cash dividends being paid to holders of our common stock in the foreseeable future. While our dividend policy will be based on the operating results and capital needs of the business, it is anticipated that any earnings will be retained to finance our future expansion. As we have no plans to issue cash dividends in the future, our common stock could be less desirable to other investors and as a result, the value of our common stock may decline, or fail to reach the valuations of other similarly situated companies who have historically paid cash dividends in the past. It is more difficult for our shareholders to sell their shares because we are not, and may never be, eligible for NASDAQ or any national stock exchange. We are not presently, nor is it likely that for the foreseeable future we will be, eligible for inclusion in NASDAQ or for listing on any United States national stock exchange. To be eligible to be included in NASDAQ, a company is required to have not less than $4,000,000 in net tangible assets, a public float with a market value of not less than $5,000,000, and a minimum bid price of $4.00 per share. At the present time, we are unable to state when, if ever, we will meet the NASDAQ application standards. Unless we are able to increase our net worth and market valuation substantially, either through the accumulation of surplus out of earned income or successful capital raising financing activities, we will never be able to meet the eligibility requirements of NASDAQ. As a result, it will more difficult for holders of our common stock to resell their shares to third parties or otherwise, which could have a material adverse effect on the liquidity and market price of our common stock. Although the our Common Stock is currently traded on the OTC Bulletin Board, there is no assurance any public market for our Common Stock will continue.There is also no assurance as to the depth or liquidity of any such market or the prices at which holders may be able to sell the Shares. An investment in these Shares may be totally illiquid and investors may not be able to liquidate their investment readily or at all when they need or desire to sell. We will need significant additional capital, which we may be unable to obtain. The Company’s capital requirements in connection with its development activities and transition to commercial operations have been and will continue to be significant.The funds raised in future Offerings may not be sufficient to develop commercial operations, and we will require additional funds to continue acquisition, development and testing, and to commercialize our physical assets.There can be no assurance that financing will be available in amounts or on terms acceptable to the Company, if at all.Any future financing that may occur could be at a price that significantly dilutes the shareholders of the Company at that time. 6 Volatility of stock prices In the event a public market continues for our Common Stock, market prices will be influenced by many factors, and will be subject to significant fluctuation in response to variations in operating results of the Company and other factors such as investor perceptions of the Company, supply and demand, interest rates, general economic conditions and those specific to the industry, developments with regard to the Company's activities, future financial condition and management. We may not be able to effectively control and manage our growth, which would negatively impact our operations. If the Company’s business and markets grow and develop, it will be necessary for us to finance and manage expansion in an orderly fashion.We may face challenges in managing and expanding our business and in integrating any acquired businesses with our own.Such eventualities will increase demands on our existing management, workforce and facilities.Failure to satisfy increased demands could interrupt or adversely affect our operations and cause administrative inefficiencies. We may be unable to successfully execute any of our identified business opportunities or other business opportunities that we determine to pursue. We currently have a limited operational infrastructure.In order to pursue business opportunities, we will need to build our infrastructure and operational capabilities.Our ability to do any of these successfully could be affected by any one or more of the following factors, among others, our ability to: ● raise substantial additional capital to fund the implementation of our business plan; ● execute our business strategy; ● manage the expansion of our operations and any acquisitions we may make, which could result in increased costs, high employee turnover or damage to customer relationships; ● attract and retain qualified personnel; ● manage our third-party relationships effectively; and ● Accurately predict and respond to the rapid technological changes in our industry and the evolving demands of the markets we serve. The Company’s failure to adequately address any one or more of the above factors could have a significant impact on its ability to implement its business plan and its ability to pursue other opportunities that arise. Competition In the United States and globally, there are numerous mining and exploration companies, both big and small. All of these mining companies are seeking properties of merit and funds. We will have to compete against such companies to acquire the funds to develop our mineral claims. The availability of funds for exploration is sometimes limited, and we may find it difficult to compete with larger and more well-known companies for capital. Even though we have the right to the minerals on our claims, there is no guarantee we will be able to raise sufficient funds in the future to maintain our mineral claims in good standing. Therefore, if the Company does not have sufficient funds for exploration, its claims might lapse and be staked by other mining interests. We might be forced to seek a joint venture partner to assist in the exploration of our mineral claims. In this case, there is the possibility that we might not be able to pay our proportionate share of the exploration costs and might be diluted to an insignificant carried interest.Even when a commercial viable ore body is discovered, there is no guarantee competition in refining the ore will not exist. Other companies may have long-term contracts with refining companies, thereby inhibiting our ability to process our ore and eventually market it. The exploration business is highly competitive and highly fragmented, dominated by both large and small mining companies. Success will largely depend on the Company’s ability to attract talent from the mining field and its ability to fund its operations. There is no assurance that our mineral expansion plans will be realized. Limited liability of Directors and Officers. The Company has adopted provisions to its Articles of Incorporation and Bylaws which limit the liability of its Officers and Directors, and provide for indemnification by the Company of its Officers and Directors to the full extent permitted by Nevada corporate law, which generally provides that its officers and directors shall have no personal liability to the Company or its stockholders for monetary damages for breaches of their fiduciary duties as directors, except for breaches of their duties of loyalty, acts or omissions not in good faith or which involve intentional misconduct or knowing violation of law, acts involving unlawful payment of dividends or unlawful stock purchases or redemptions, or any transaction from which a director derives an improper personal benefit.Such provisions substantially limit the shareholder's ability to hold officers and directors liable for breaches of fiduciary duty, and may require the Company to indemnify its officers and directors. 7 Our operations are subject to various government regulations. The research, development, distribution, marketing and selling of our products is subject to regulation by governmental regulatory authorities.Failure to comply with regulatory requirements could subject the Company to regulatory or judicial enforcement actions, including, but not limited to, seizures, injunctions, civil penalties, criminal prosecution, refusals to approve new exploration and development and suspensions and withdrawals of existing approvals.We must comply with various government and environmental regulations. We also must comply with assurances guarding endangered, threatened or candidate fish, wildlife, plants or habitat.Should we be unable to effectively comply with these regulations, the results of the Company’s operations could be adversely affected. Government Regulations We are committed to complying with, and, to our knowledge, are in compliance, with all governmental and environmental regulations. Permits from a variety of regulatory authorities are required for many aspects of mine operation and reclamation. We cannot predict the extent to which future legislation and regulation could cause additional expense, capital expenditures, restrictions, and delays in the exploration of our properties. Our activities are not only subject to extensive federal, state, and local regulations controlling the mining of, and exploration for, mineral properties, but also the possible effects of such activities upon the environment. Future legislation and regulations could cause additional expense, capital expenditures, restrictions, and delays in the exploration of our properties, the extent of which cannot be predicted. Permits may also be required from a variety of regulatory authorities for many aspects of mine operation and reclamation. In the context of environmental permitting, including the approval of reclamation plans, we must comply with known standards, existing laws, and regulations that may entail greater or lesser costs and delays depending on the nature of the activity to be permitted and how stringently the regulations are implemented by the permitting authority. We are not presently aware of any specific material environmental constraint affecting its properties that would preclude the economic development or operation of any specific property. It is reasonable to expect that compliance with environmental regulations will increase our costs. Such compliance may include feasibility studies on the surface impact of our proposed exploration operations; costs associated with minimizing surface impact; water treatment and protection; reclamation activities, including rehabilitation of various sites; on-going efforts at alleviating the mining impact on wildlife; and permits or bonds as may be required to ensure the Company’s compliance with applicable regulations. It is possible that the costs and delays associated with such compliance could become so prohibitive that we may decide not to proceed with exploration on any of its mineral properties. We are prepared to engage professionals, if necessary, to ensure regulatory compliance, but in the near term we expect the activities to require minimal regulatory oversight. As we operate internationally, there are risks which could adversely affect operating results. Currently, we operate in Sierra Leone.Doing business in foreign countries subjects the Company to additional risks, any of which may adversely impact future operating results, including: ● international political, economic and legal conditions; ● our ability to comply with foreign regulations and/or laws affecting operations and projects; ● difficulties in attracting and retaining staff and business partners to operate internationally; ● language and cultural barriers; ● seasonal reductions in business activities and operations in the countries where our international projects are located; ● integration of foreign operations; ● potential adverse tax consequences; and ● potential foreign currency fluctuations. Factors beyond the control of the Company. Projects for the acquisition and development of the Company’s products are subject to many factors, which are outside our control. 8 These factors include general economic conditions in North America and worldwide (such as recession, inflation, unemployment, and interest rates), proximities to utilities and transportation, shortages of labor and materials and skilled craftsmen and price of materials and competitive products and the regulation by federal and state governmental authorities. Lack of diversification Because of the limited financial resources that the Company has, we do not currently intend to diversify our operations.Our inability to diversify our activities into more than one area will subject the Company to economic fluctuations and therefore increase the risks associated with the Company’s operations. If we borrow money using the Company’s assets as collateral, our shareholders could lose all of their investment, if the collateral was to be foreclosed. We may borrow money secured by the Company’s assets as collateral.The terms of the loan and the payments required to be made under the loan documents may reduce the return that the Company may otherwise generate.Should we fail to satisfy the terms of any loan, the Company assets pledged to secure such loan may be at risk to foreclosure or other similar process to satisfy the amount borrowed for the loan. Future changes in financial accounting standards and other applicable regulations by various governmental regulatory agencies may cause lower than expected operating results and affect our reported results of operations. Changes in accounting standards and their application may have a significant effect on our reported results on a going forward basis and may also affect the recording and disclosure of previously reported transactions. New standards have occurred and will continue to occur in the future. For example, in December 2004, the Financial Accounting Standards Board’s Accounting Standards Codification Topic 718 “Compensation, Stock Compensation” (“Topic No. 718”) became effective (formerly, SFAS No.123 (revised 2004), as amended, “Share Based Payment” (“SFAS No.123R”)), which requires us to expense stock options at fair value effective January1, 2006.Under Topic No. 718, the recognition of compensation expense for the fair value of stock options reduces our reported net income and net income per share subsequent to implementation; however, this accounting change will not have any impact on the cash flows of our business. Under the prior rules, expensing of the fair value of the stock options was not required. Any future issuances of stock options will cause additional compensation expense to be recognized.As of February 28, 2011, there are no outstanding stock options. The Sarbanes-Oxley Act of 2002 and various new rules subsequently implemented by the Securities and Exchange Commission (“SEC”) and the NASDAQ National Market have imposed additional reporting and corporate governance practices on public companies. In addition, if we do not adequately continue to comply with the requirements of Section404 of the Sarbanes-Oxley Act in the future, we may not be able to accurately report our financial results or prevent error or fraud, which may result in sanctions or investigation by regulatory authorities, such as the SEC. Any such action could harm our business, financial results or investors’ confidence in our company, and could cause our stock price to fall. Item 1B.Unresolved Staff Comments On February 28, 2011, the Company received a comment letter from the staff of the Division of Corporation Finance of the SEC. The comments from the staff were issued with respect to its review of the Company’s Form 10-K for the year ended February 28, 2010, the Forms 10-Q for the quarterly periods ended May 31, 2010, August 31, 2010, and November 30, 2010 and the Form 8-K filed on April 15, 2010 relating to the Company’s acquisition of Millennium Mining, LLC. The Company is in the process of responding to all of the staff’s comments and expects to file its response in a letter to be filed with the SEC within the next 30 days. Included in the Company’s response will be supplemental analyses and information requested by the staff, as well as possible amendments to the previously filed reports. As of the date of the filing of this Form 10-K, these comments remain unresolved. Item 2.Properties The Company’s maintains a virtual principal office located at 545 Eighth Avenue, Suite 401, New York, NY 10018. This office facility is used by the Company to receive mail and telephone calls. 9 The Company maintains an office in the Bo District of Sierra Leone.The office is approximately 1,800 square feet, is leased on an annual basis for approximately $1,084 per month which expires on May 30, 2011. The Company believes that the current facilities are suitable for its current needs. Item 3.Legal Proceedings We may be involved from time to time in ordinary litigation, negotiation and settlement matters that will not have a material effect on our operations or finances. There are no known pending legal proceedings to which the Registrant or its management is a party or of which any of their property is the subject, no such proceedings are known to have been threatened, and no such proceedings are known to be contemplated by governmental authorities. PART II Item 5.Market for Company’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities. Market for Common Equity As the Company is a “smaller reporting company,” it is not required to provide the performance graph required in paragraph (e) of Item 201. Market Information The Company’s common stock is currently traded on the Over the Counter Bulletin Board (“OTCBB”) under the symbol "DOLV.OB".As of February 28, 2011, the Company’s common stock was held by 133 shareholders of record, which does not include shareholders whose shares are held in street or nominee name. Only a limited market exists for our securities.There is no assurance that a regular trading market will develop, or if developed, that it will be sustained.Therefore, a shareholder in all likelihood will be unable to resell his securities in our Company.Furthermore, it is unlikely that a lending institution will accept our securities as pledged collateral for loans unless a regular trading market develops. The following chart is indicative of the fluctuations in the stock prices: For the Year Ended For the Year Ended February 28, 2011 February 28, 2010 High Low High Low First Quarter $ Second Quarter $ Third Quarter $ Fourth Quarter $ These prices are bid prices which represent prices between broker-dealers and do not include retail mark-ups and mark-downs or any commission to the dealer. The Company’s transfer agent is Empire Stock Transfer of Henderson, Nevada. Dividend Distributions We have not historically and do not intend to distribute dividends to stockholders in the foreseeable future. Securities authorized for issuance under equity compensation plans The Company currently does not have any equity compensation plans. 10 Penny Stock Our common stock is considered to be a "penny stock" under the rules the Securities and Exchange Commission (the "SEC") under the Securities Exchange Act of 1934. The SEC has adopted rules that regulate broker-dealer practices in connection with transactions in penny stocks. Penny stocks are generally equity securities with a price of less than $5.00, other than securities registered on certain national securities exchanges or quoted on the NASDAQ Stock Market System, provided that current price and volume information with respect to transactions in such securities is provided by the exchange or quotation system. The penny stock rules require a broker-dealer, prior to a transaction in a penny stock, to deliver a standardized risk disclosure document prepared by the Commission, that: – contains a description of the nature and level of risks in the market for penny stocks in both public offerings and secondary trading; – contains a description of the broker's or dealer's duties to the customer and of the rights and remedies available to the customer with respect to a violation to such duties or other requirements of Securities' laws; contains a brief, clear, narrative description of a dealer market, including bid and ask prices for penny stocks and the significance of the spread between the bid and ask price; – contains a toll-free telephone number for inquiries on disciplinary actions; – defines significant terms in the disclosure document or in the conduct of trading in penny stocks; and – contains such other information and is in such form, including language, type, size and format, as the Commission shall require by rule or regulation. The broker-dealer also must provide, prior to effecting any transaction in a penny stock, the customer with: – bid and offer quotations for the penny stock; – the compensation of the broker-dealer and its salesperson in the transaction; – the number of shares to which such bid and ask prices apply, or other comparable information relating to the depth and liquidity of the marker for such stock; and – monthly account statements showing the market value of each penny stock held in the customer's account. In addition, the penny stock rules that require that prior to a transaction in a penny stock not otherwise exempt from those rules; the broker-dealer must make a special written determination that the penny stock is a suitable investment for the purchaser and receive the purchaser's written acknowledgement of the receipt of a risk disclosure statement, a written agreement to transactions involving penny stocks, and a signed and dated copy of a written suitably statement. These disclosure requirements may have the effect of reducing the trading activity in the secondary market for our stock. Related Stockholder Matters None. Purchase of Equity Securities None. Item 6.Selected Financial Data. As the Company is a “smaller reporting company,” this item is inapplicable. Item 7.Management’s Discussion and Analysis of Financial Condition and Results of Operation. You should read the following discussion of our results of operations and financial condition with the audited financial statements and related notes included elsewhere in this report. The following discussion contains forward-looking statements that reflect our plans, estimates and beliefs, and that involve numerous risks and uncertainties, including, but not limited to, those described in the “Risk Factors” section of this report. Actual results may differ materially from those contained in any forward-looking statements.See “Cautionary Statement Concerning Forward-Looking Statements.” Company Overview We were incorporated on April 13, 2006 in the state of Nevada. We are an exploration stage enterprise and have not sustained operations or generated or realized any significant revenues from our business operations. On December 15, 2009, we acquired 100% of the outstanding capital stock of Dove Diamonds and Mining, Inc., a Nevada Corporation (“Dove”), at which point the Company experienced a change in control and Shmuel Dovid Hauck became our President and sole Director. On April 13, 2010, the Company entered into a Share Exchange Agreement under which the Company agreed to exchange Thirty-Million (30,000,000) shares of Common stock to Millennium in exchange for 75%, or (22,500,000 shares) of the issued and outstanding capital stock of Millennium. 11 On October 3, 2006, the Company acquired a 100% undivided right, title and interest in and to the ‘‘Paula Property’’ located in the province of British Columbia, Canada from an unrelated party for $1,000.From that time through February 28, 2010, the Company has incurred property acquisition and exploration costs totaling $10,771 on the Paula Property.During the year ended February 28, 2011, the Company has decided to abandon the Paula Property to focus on its operations acquired in Sierra Leone. Plan of Operation We are currently focused on the early stages of acquiring diamonds, gems and precious stones from a variety of locations throughout the African continent through our subsidiaries Dove Diamonds and Mining and Millennium Mining. Dove Diamonds and Mining Dove is currently in the early stages of acquiring diamonds, gems and precious stones from a variety of locations throughout the African continent.Primarily focused on the West African country of Sierra Leone, we are in an organized search for mineral locations, suppliers and sellers of diamonds, gems and precious stones.Doveintends to acquire equipment, mining operations and mining locations, and to establish distribution channels to sell its diamonds to wholesalers and retailers in the United States and globally.Dove has no plans to sell directly to consumers currently. Millennium Mining, LLC Millennium’s core operations are to mine, extract, refine, and purify precious metals and stones.We intend to buy, sell, distribute and export diamond bauxite, rutile gold, silver and all other precious minerals in Sierra Leone and internationally. Millennium is party to a mining agreement pursuant to which owners of land in the towns of Gandorhun and Njala in the Tikonko Chiefdom, Bo District of Sierra Leone have agreed to allow Millennium to mine the area in and around the Baimbawai Pool of the Sewa River located between those two towns. The Sewa River, located in the heart of Sierra Leone, is renowned for its diamonds production and has been successfully mined for over 50 years. The Sewa River is formed by the junction of the Bagbe and Bafi rivers and it flows 150 mi (240 km) to join the Waanje River and form the Kittam, which empties into the Atlantic Ocean. The country's most important commercial river, it has historically produced the bulk of Sierra Leone's diamond exports. This site in particular has a rich deposit because the pool was never mined properly and has indicated from spot mining that there is a concentration of diamonds. The pool goes down to depths of 90 feet and the gravel is covered by 1-15 feet of sand. So unless an operator has the right equipment, it is very hard to get down to the gravel, especially in the middle of the pool. According to the terms of the mining agreement dated January 26, 2008, Millennium will fund all diamond mining operations, and shall be responsible for all required machinery, mining equipment and/or structures. The landowners who hold the license to mine this area shall be entitled to thirty percent (30%) of the net profits. During the year ended February 28, 2011, we completed the installation of new equipment at the Sewa River facility.Initial testing has produced approximately .4 carats per ton of gravel processed.Management expects to be able to process approximately 1,000 tons per day when sufficient capital is raised to commence and sustain full scale mining operations.Once full scale operations are sustained, management anticipates strong margins as diamond prices continue to average over $250 per carat.However, there is no assurance that sufficient capital will be raised in order to reach such full scale operations. Results of Operations Year ended February 28, 2011 compared to the year ended February 28, 2010 Revenues Revenues for the years ended February 28, 2011 and 2010 were $30,870 and $0.The 2011 revenues of $30,870 resulted from the sale of diamonds recovered from exploration activity in the Millennium Sierra Leone location.As we remain in the exploration stage, we do not expect to generate significant revenues until sufficient capital is raised to support the exploration and mining operations.Management anticipates raising capital sufficient to support the exploration and mining operations in the second half of fiscal 2012; however, there is no assurance that such capital will be raised. 12 Operating Expenses For the year ended February 28, 2011, our operating expenses were $11,191,170 compared to $48,798 for the year ended February 28, 2010, representing an increase of $11,142,372.In 2011 we incurred higher general and administrative expenses of $173,196 compared to $4,209 in 2010, primarily related to the change in control and development and implementation of our strategic business plan.Professional fees increased in 2011 to $325,452 from $44,589 in 2010, primarily related to acquisitions, increased business activities, and increases in accounting and filing fees.As a result of our acquisition of Millennium Mining, LLC, we incurred charges for depreciation in 2011 of $51,099.In 2011, we incurred $10,641,050 of stock compensation and donations issued to various consultants and supporters of the Company for which we did not incur such costs in 2010. In 2011, we incurred interest expense relating to debt acquired in the acquisition of Millennium.We did not incur any interest expense in 2010. For the period from April 13, 2006 (date of inception) to February 28, 2011, we have incurred an accumulated loss of $11,218,070 attributable to our shareholders. Liquidity and Capital Resources Overview For the year ended February 28, 2011, we funded our limited operations through financing activities consisting primarily of private placements of equity securities with outside investors, and by loans from a bank. Our principal use of funds during the year ended February 28, 2011 has been for the ongoing exploration efforts to develop our mining properties and for general corporate expenses. Liquidity and Capital Resources during the year ended February 28, 2011 compared to the year ended February 28, 2010 As of February 28, 2011, the Company had cash of $37,952 and a deficit in working capital of $133,027.The Company generated a negative cash flow from operations of $482,862 for the year ended February 28, 2011. The negative cash flow from operating activities for the period is primarily attributable to the Company's net loss from operations of $11,120,311 and non-controlling interests share of the Company’s net loss of $53,460, offset by common stock issued for services and charitable contributions of $10,641,050 and depreciation of $51,099.Cash used in operations for the year ended February 28, 2011 was $29,211, consisting of a net loss of $48,798 offset by changes in operating assets and liabilities and mineral property impairment of $19,587. Cash used in investing activities decreased by $280,915 for the year ended February 28, 2011 compared to the year ended February 28, 2010 primarily due to amounts advanced to related entities in 2010.Cash from financing activities increased by $211,040 for the year ended February 28, 2011 compared to 2010 primarily due to increased proceeds from the issuance of common stock of $178,000 and loan proceeds received of $33,040. Summarized cash flow information is as follows: For the Period April 13, 2006 (Inception) to For the Year Ended February 28, February 28, Cash used in operating activities $ ) $ ) $ ) Cash used in investing activities $ ) $ ) $ ) Cash from financing activities $ $ $ Increase (decrease) in cash $ $ ) $ We will require additional financing during the current fiscal year according to our planned exploration and operational activities. We plan to spend approximately $2,500,000 from March, 2011 to February, 2012 to carry out exploration, operational and administration activities on our Sierra Leone mineral properties and establish our wholesale sales activities. We presently do not have sufficient financing to enable us to complete these activities and will require additional financing to perform future exploration work on all of our mineral properties. Our actual expenditures on these activities will depend on the amount of funds we have available as a result of our financing efforts. There is no assurance that we will be able to raise the necessary financing. In April, 2011, we sold 555,555 shares of our common stock for $50,000, or $.09 per share, in a private placement.There is no assurance that we will be able to obtain additional sales of our common stock or other financing. 13 Going Concern Our independent auditors included an explanatory paragraph in their report on the accompanying financial statements regarding concerns about our ability to continue as a going concern. Our financial statements contain additional note disclosures describing the circumstances that lead to this disclosure by our independent auditors. Our financial statements have been prepared on a going concern basis, which assumes the realization of assets and settlement of liabilities in the normal course of business. Our ability to continue as a going concern is dependent upon our ability to generate profitable operations in the future and/ or to obtain the necessary financing to meet our obligations and repay our liabilities arising from normal business operations when they become due. The outcome of these matters cannot be predicted with any certainty at this time and raise substantial doubt that we will be able to continue as a going concern. Our financial statements do not include any adjustments to the amount and classification of assets and liabilities that may be necessary should we be unable to continue as a going concern. There is no assurance that our operations will be profitable. The Company has conducted private placements of its common stock, which have generated funds to satisfy the initial cash requirements of its planned exploration ventures. Our continued existence and plans for future growth depend on our ability to obtain the additional capital necessary to operate either through the generation of revenue or the issuance of additional debt or equity. Off-Balance Sheet Arrangements We currently have no off-balance sheet arrangements that have or are reasonably likely to have a current or future material effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures or capital resources. Critical Accounting Policies and Estimates Our principal accounting policies are described in Note 2 of the audited financial statements included elsewhere in this report.The preparation of the financial statements in accordance with U.S. GAAP requires management to make significant judgments and estimates.Some accounting policies have a significant impact on amounts reported in these financial statements.Our financial position and results of operations may be materially different when reported under different conditions or when using different assumptions in the application of such policies.In the event estimates or assumptions prove to be different from actual amounts, adjustments are made in subsequent periods to reflect more current information.The preparation of interim financial statements involves the use of certain estimates that are consistent with those used in the preparation of our annual financial statements. Significant accounting policies, including areas of critical management judgments and estimates, include the following: Mineral Property Costs The Company has been in the exploration stage since April 13, 2006 and has not yet realized any significant revenues from its planned operations.It is primarily engaged in the acquisition, exploration, and development of mining properties.In accordance with Securities and Exchange Commission Industry Guide 7, mineral property acquisition and exploration costs are expensed as incurred.When it has been determined that a mineral property can be economically developed as a result of establishing probable and then proven reserves, the costs then incurred to develop such property are capitalized.Such costs will be amortized using the units-of-production method over the estimated life of the probable-proven reserves.If mineral properties are subsequently abandoned or impaired, any capitalized costs will be charged to operations. The Company obtains rights for mining under lease with landowners, and by license with the government of Sierra Leone.The Company records property lease payments and licensing costs when incurred.ASC 930-360 “Extractive Activities” requires firms capitalize certain costs for mineral rights.As of February 28, 2011, the Company has not incurred significant costs to obtain mineral rights to leased and licensed property.The beneficial owner holds the right to the claims which give him or his designated agent the right to mine and recover all of the metals contained within the surface boundaries of the lease vertically downward. In the event he were to grant another deed which is subsequently registered prior to the Company’s deed, the third party would obtain good title and the Company would have nothing. Impairment or Disposal of Long-Lived Assets The Company accounts for the impairment or disposal of long-lived assets according to ASC 360 “Property, Plant and Equipment”. ASC 360 clarifies the accounting for the impairment of long-lived assets and for long-lived assets to be disposed of, including the disposal of business segments and major lines of business. Long-lived assets are reviewed when facts and circumstances indicate that the carrying value of the asset may not be recoverable. When necessary, impaired assets are written down to estimate fair value based on the best information available. Estimated fair value is generally based on either appraised value or measured by discounting estimated future cash flows. Considerable management judgment is necessary to estimate discounted future cash flows. Accordingly, actual results could vary significantly from such estimates. Environmental Costs Environmental expenditures that relate to current operations are expensed or capitalized as appropriate. Expenditures that relate to an existing condition caused by past operations, and which do not contribute to current or future revenue generation, are expensed. Liabilities are recorded when environmental assessments and/or remedial efforts are probable, and the cost can be reasonably estimated. Generally, the timing of these accruals coincides with the earlier of completion of a feasibility study or the Company’s commitments to plan of action based on the then known facts. Income Taxes The Company accounts for the income taxes under ASC Codification Topic 740 and SFAS No. 109, “Accounting for Income Taxes”, which requires the use of the liability method.SFAS No. 109 provides that deferred tax assets and liabilities are recorded based on the differences between the tax bases of assets and liabilities and their carrying amounts for financial reporting purposes, referred to as temporary differences.Deferred tax assets and liabilities at the end of each period are determined using the current enacted tax rates applied to taxable income in the periods in which the deferred tax assets and liabilities are expected to be settled or realized. As of February 28, 2011, we did not recognize any assets or liabilities relative to uncertain tax positions, nor do we anticipate any significant unrecognized tax benefits will be recorded during the next 12 months.Any interest or penalties related to unrecognized tax benefits is recognized in income tax expense. Since there are no unrecognized tax benefits as a result of tax positions taken, there are no accrued penalties or interest. Item 7A.Quantitative and Qualitative Disclosures About Market Risk. As the Company is a “smaller reporting company,” this item is inapplicable. 14 Item 8.Financial Statements and Supplementary Data. Index Page Report of Independent Registered Public Accounting Firm – Eugene M. Egeberg, CPA 16 Report of Independent Registered Public Accounting Firm – LBB & Associates, LLP 17 Financial Statements Consolidated Balance Sheets 18 Consolidated Statements of Operations 19 Consolidated Statements of Stockholders’ Deficit 20 Consolidated Statements of Cash Flows 21 Notes to Consolidated Financial Statements 23 15 Eugene M Egeberg Certified Public Accountant 2400 Boston Street, Suite 102 Baltimore, Maryland21224 (410) 218-1711 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S REPORT To the Board of Directors of Dolat Ventures, Inc. (An Exploration Stage Company) New York, NY We have audited the accompanying consolidated balance sheets of Dolat Ventures, Inc. (the “Company”) as of February 28, 2011, and the related consolidated statements of operation, stockholders' equity (deficit), and cash flows for the year ended February 28, 2011 and for the period from April 13, 2006 (inception) through February 28, 2011. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Dolat Ventures, Inc. as of February 28, 2011, and the results of its operations and its cash flows for each of the year ended February 28, 2011 and for the period from April 13, 2006 (inception) through February 28, 2011 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the consolidated financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected losses in 2012 raise substantial doubt about its ability to continue as a going concern. The 2011 consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Eugene M Egeberg, CPA Baltimore, MD 15 July 2011 16 Report of Independent Registered Public Accounting Firm To the Board of Directors of Dolat Ventures, Inc. (An Exploration Stage Company) New York, NY We have audited the accompanying consolidated balance sheets of Dolat Ventures, Inc. (the “Company”) as of February 28, 2010 and 2009, and the related consolidated statements of operation, stockholders' equity (deficit), and cash flows for the years ended February 28, 2010 and 2009 and for the period from April 13, 2006 (inception) through February 28, 2010. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the consolidated financial position of Dolat Ventures, Inc. as of February 28, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the two-year period ended February 28, 2010 and for the period from April 13, 2006 (inception) through February 28, 2010 in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 1 to the consolidated financial statements, the Company's absence of significant revenues, recurring losses from operations, and its need for additional financing in order to fund its projected loss in 2011 raise substantial doubt about its ability to continue as a going concern. The 2010 consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ LBB & Associates Ltd., LLP LBB & Associates Ltd., LLP Houston, Texas June 11, 2010 17 Dolat Ventures, Inc. and Subsidiaries (An Exploration Stage Company) Consolidated Balance Sheets February 28, February 28, ASSETS Current assets Cash $ $ Related party receivable - Related party note receivable - Prepaid expenses - Total current assets Property and equipment, net - Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Bank overdraft $ $
